Order of the Appellate Term, reversing order of the Municipal Court, reversed upon the law, with costs, and complaint dismissed, with costs. The jurisdiction of the Municipal Court is limited by section 6 of the Municipal Court Code  . There was only one action and but one summons, and the amount demanded in that summons exceeded $1,000. The Municipal Court, therefore, was without jurisdiction. Young, Lazansky and Hagarty, JJ., concur; Manning and Kapper, JJ., dissent and vote to affirm upon opinion of Appellate Term.